The appellant urges that a rehearing be granted in this action, for the reason that this court has assumed that there are only two civil townships in Eureka county, when, in fact, there are four; and that in the count made by this court ballots were counted for respondent upon which crosses were made opposite the names of wrong township officers, other than those indicated in the opinion.
The record in the case fails to disclose other townships than Eureka and Palisade. The ballots in all the precincts have printed thereon the names of the township officers for Eureka and Palisade townships only. If it is, then, a fact that there are two other townships, to wit: Ruby Hill township and Beowawe township, then the count made by this court of the contested ballots should be slightly changed. This court counted for the appellant ballots cast in Ruby Hill precinct marked Exhibits VN, NN, TT, RR and PP, each of which ballots was marked with a cross opposite the names of the candidates for township officers of either Eureka or Palisade townships. These ballots, under the showing made by the petition, should have been rejected by this court. In the same precinct we counted one vote, marked Exhibit 45, for the respondent, which, for the reason above indicated, should also have been rejected. Only two ballots were brought up to this court under the stipulation which were cast at Mineral Hill precinct No. 7, and neither of said ballots was cast for any township officer. Of the two ballots before the court, cast in Keystone precinct No. 11, both of which were voted and counted for Hjul, the one marked Exhibit PPP was also voted for the township officers of Eureka township, and the one marked Exhibit OOO was not voted for any township officer. Ballots marked Exhibits LLL and MMM, cast in Diamond precinct No. 10, were counted by the court for *Page 431 
appellant, and each of said ballots was cast for the township officers of Eureka township. The ballot marked Exhibit NNN, cast in said precinct, and counted in this court for the appellant, was voted for the township officers of both Eureka and Palisade townships, and should, for the reason above given, be rejected. Ballot marked Exhibit 70, and voted in said precinct for the respondent, was also voted for the township officers of Eureka township. Ballots marked Exhibits 71, 72, 73 and 74 of said precinct were voted and counted for the respondent, and for the township officers of both Eureka and Palisade townships. These ballots should have been rejected. Only one ballot from precinct No. 9 is before this court. It was cast and counted for the appellant. The elector voting the same made the proper cross opposite the names of the township officers for Eureka township. Only two ballots have been brought before the court having been cast in precinct No. 8. The one marked Exhibit JJJ was counted by the court for the appellant. This ballot was marked with a cross opposite the names of the candidates for township officers of Eureka township. Ballot marked Exhibit No. 69, and cast at said precinct for the respondent, was rejected by this court. Of the ballots counted in Beowawe precinct No. 5 for the respondent by this court, Exhibits 49 and 61 bear the proper cross opposite the names of the township officers of Palisade township, and should have been rejected under the averments of the petition for rehearing. The other ballots cast in this precinct and before this court are correct. The ballots from the other precincts, not considered herein, were passed upon by this court in its opinion. Under the allegations of the petition for a rehearing, and by giving the appellant the benefit of the ballot counted for him in precinct No. 9, and the one counted for him in precinct No. 8, marked Exhibit JJJ, and the one counted for him in Keystone precinct No. 11, marked Exhibit PPP, and without considering the 22 ballots cast in Eureka precinct No. 2 and rejected by this court in its opinion, the count will stand as follows: Sweeney, 131 votes; and Hjul, 125 votes.
  A rehearing is therefore denied. *Page 432